Exhibit 10.5


Execution Version




AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT
(SLA)
This AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is dated as of March 31, 2020 (the “Effective Date”) among SUNNOVA
EZ-OWN PORTFOLIO, LLC, a Delaware limited liability company (the “Borrower”),
SUNNOVA SLA MANAGEMENT, LLC, a Delaware limited liability company, as manager
(in such capacity, the “Manager”), SUNNOVA SLA MANAGEMENT, LLC, a Delaware
limited liability company, as servicer (in such capacity, the “Servicer”),
SUNNOVA ASSET PORTFOLIO 7 HOLDINGS, LLC, a Delaware limited liability company
(the “Seller”), the financial institutions parties hereto (each such financial
institution (including any Conduit Lender), a “Lender” and collectively, the
“Lenders”), each Funding Agent representing a group of Lenders party hereto
(each a “Funding Agent” and, collectively, the “Funding Agents”), and CREDIT
SUISSE AG, NEW YORK BRANCH, as agent for the Lenders (in such capacity, the
“Agent”).
RECITALS:
WHEREAS, the Borrower, the Manager, the Servicer, the Seller, the Lenders, the
Funding Agents, the Agent, Wells Fargo Bank, National Association, as paying
agent, and U.S. Bank National Association, as custodian, entered into the
Amended and Restated Credit Agreement, dated as of March 27, 2019 (as amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, in accordance with Section 10.2 of the Credit Agreement, the parties
hereto desire to amend the Credit Agreement subject to the terms hereof;
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and for other good and adequate consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows
(except as otherwise defined in this Amendment, terms defined in the Credit
Agreement are used herein as defined therein):
SECTION 1.01.
AMENDMENTS.

Subject to the satisfaction of the conditions precedent set forth in Section
2.01 below, the Credit Agreement shall be, and it hereby is, amended as follows:
(a)    Each of the following defined terms appearing in Exhibit A of the Credit
Agreement are hereby amended and restated in their respective entireties to read
as follows:


3611456

--------------------------------------------------------------------------------





“Advance Rate” shall mean, as of any date of determination, with respect to each
Eligible Solar Loan, the lesser of (A) (i) if the Related Property for such
Eligible Solar Loan is located in a state of the United States and such Eligible
Solar Loan is not a Substantial Stage Date Solar Loan, 85%; (ii) if the Related
Property for such Eligible Solar Loan is located in an Approved U.S. Territory
and such Eligible Solar Loan is not a Substantial Stage Date Solar Loan, 75% and
(iii) if such Eligible Solar Loan is a Substantial Stage Date Solar Loan, 70%;
and (B) the amount, expressed as a percentage, determined by dividing (x) 94% of
the purchase price for the related PV System or Independent Energy Storage
System (as applicable, in each case as set forth in the related Solar Loan
Contract and any installation agreement related thereto) by (y) the Solar Loan
Balance for such Solar Loan; provided however that if the Weighted Average
Advance Rate with respect to all Eligible Solar Loans for which the Related
Property is located in a state of the United States and which are not
Substantial Stage Date Solar Loans would exceed 83% as of such date, the Advance
Rate with respect to all such Eligible Solar Loans for which the Related
Property is located in a state of the United States and which are not
Substantial Stage Date Solar Loans shall be 83%.
“Puerto Rico Step-Up Period” shall mean the period from the Fourth Amendment
Effective Date to the earlier to occur of (i) the closing date of the first
Takeout Transaction to occur following the Fifth Amendment Effective Date and
(ii) May 31, 2020.
(b)    Exhibit A of the Credit Agreement is hereby further amended by adding the
following new defined term in the appropriate alphabetical sequence to read in
its entirety as follows:
“Fifth Amendment Effective Date” means March 31, 2020.
(c)    Exhibit A of the Credit Agreement is hereby further amended by deleting
the defined term “Temporary Step-Up Period” in its entirety.
SECTION 2.01.
CONDITIONS PRECEDENT TO EFFECTIVENESS OF AMENDMENT.



2



--------------------------------------------------------------------------------





The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:
(a)    The Agent, the Borrower, the Manager, the Servicer, the Seller, and the
Lenders shall have executed and delivered this Amendment; and
(b)    The Agent shall have received the amendment fee set forth in Section
2.5(H) of the Credit Agreement.
SECTION 3.01.
REPRESENTATIONS AND WARRANTIES

Each of the Borrower, the Manager, the Servicer, and the Seller hereby
represents and warrants to the Secured Parties that, after giving effect to this
Amendment: (a) the representations and warranties set forth in each of the
Transaction Documents by each of the Borrower, the Manager, the Servicer, and
the Seller, as applicable, are true and correct in all material respects on and
as of the date hereof, with the same effect as though made on and as of such
date (except to the extent that any representation and warranty expressly
relates to an earlier date, then such earlier date), and (b) no Amortization
Event, Event of Default, Potential Amortization Event or Potential Default has
occurred and is continuing.
SECTION 4.01
REFERENCES IN ALL TRANSACTION DOCUMENTS.

To the extent any Transaction Document contains a provision that conflicts with
the intent of this Amendment, the parties agree that the provisions herein shall
govern.
SECTION 5.01.
COUNTERPARTS.

This Amendment may be executed (by facsimile or otherwise) in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.
SECTION 5.02.
GOVERNING LAW.

THIS AMENDMENT SHALL, IN ACCORDANCE WITH SECTION 5‑1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.
SECTION 5.03.
SEVERABILITY OF PROVISIONS.



3



--------------------------------------------------------------------------------





If any one or more of the covenants, agreements, provisions or terms of this
Amendment shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other provisions of this Amendment.
SECTION 5.04.
CONTINUING EFFECT.

Except as expressly amended hereby, each Transaction Document shall continue in
full force and effect in accordance with the provisions thereof and each
Transaction Document is in all respects hereby ratified, confirmed and
preserved.
SECTION 5.05.
SUCCESSORS AND ASSIGNS.

This Amendment shall be binding upon and inure to the benefit of the Borrower,
the Paying Agent, the Custodian and the Agent and each Lender, and their
respective successors and permitted assigns.
SECTION 5.06.
NO BANKRUPTCY PETITION.

Each of the parties to this Amendment hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding indebtedness for borrowed money of a Conduit Lender or any CS
Conduit Lender, it will not institute against, or join any other Person in
instituting against such Conduit Lender or CS Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States or of any other jurisdiction.
Each of the parties to this Amendment hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of each Loan
Note, it will not institute against, or join any other Person in instituting
against the Borrower any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of the United
States or any state of the United States. The provisions of this Section 5.06
shall survive the termination of this Amendment.
SECTION 5.07
COSTS AND EXPENSES.

The Borrower agrees to pay all costs and expenses in connection with the
preparation, execution, delivery, filing, recording, administration,
modification, amendment and/or waiver of this Amendment as required by Section
10.6 of the Credit Agreement.


4



--------------------------------------------------------------------------------





[SIGNATURE PAGES FOLLOW]






5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to
Amended and Restated Credit Agreement be executed and delivered as of the date
first above written.
SUNNOVA EZ-OWN PORTFOLIO, LLC, as the Borrower




By: /s/ Walter A Baker     
Name: Walter A. Baker
Title: Executive Vice President, General
Counsel and Secretary






SUNNOVA SLA MANAGEMENT, LLC,
as Manager




By: /s/ Walter A Baker     
Name: Walter A. Baker
Title: Executive Vice President, General
Counsel and Secretary




SUNNOVA ASSET PORTFOLIO 7 HOLDINGS, LLC, as Seller




By: /s/ Walter A Baker     
Name: Walter A. Baker
Title: Executive Vice President, General
Counsel and Secretary




SUNNOVA SLA MANAGEMENT, LLC,
as Servicer




[Signature Page to Amendment No. 5 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







By: /s/ Walter A Baker     
Name: Walter A. Baker
Title: Executive Vice President, General
Counsel and Secretary


CREDIT SUISSE AG, NEW YORK BRANCH, as Agent




By: /s/ Jason Ruchelsman     
Name: Jason Ruchelsman
Title: Director




By: /s/ Kevin Quinn     
Name: Kevin Quinn
Title: Vice President




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Lender




By: /s/ Jason Ruchelsman     
Name: Jason Ruchelsman
Title: Director




By: /s/ Kevin Quinn     
Name: Kevin Quinn
Title: Vice President






[Signature Page to Amendment No. 5 to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







ALPINE SECURITIZATION LTD, as a Conduit Lender


By: Credit Suisse AG, New York Branch, as attorney-in-fact


By: /s/ Jason Ruchelsman     
Name: Jason Ruchelsman
Title: Director




By: /s/ Kevin Quinn     
Name: Kevin Quinn
Title: Vice President




[Signature Page to Amendment No. 5 to Amended and Restated Credit Agreement]